The following opinion was filed September 15, 1936:
Per Curiam
(on motion for rehearing). The matters presented on appellants’ motion do not warrant a rehearing. The errors in describing the signal apparatus in the opinion as originally filed are inconsequential and do not materially affect the decision. They have been corrected.
However, upon appellants’ motions in the alternative, we have concluded, upon reconsideration of the record, that the Wisconsin Central Railway Company is entitled to a modification of the mandate because the evidence does not establish a sufficient factual basis for holding that defendant legally *330responsible for Schmidt’s negligence in operating the signal lights. It does not appear sufficiently that he was employed by or acting on behalf of that defendant. He was apparently operating those lights as an employee of solely the Minneapolis, St. Paul & Sault Ste. Marie Railway Company, in furtherance of its performance of its contract with the receiver Wallace to operate for him the railway property used in conducting the receivership business. Under those circumstances and the rule stated in the opinion, the Minneapolis, St. Paul & Sault Ste. Marie Railway Company is legally responsible for the negligence of its employee Schmidt; but in the absence of similar proof to establish a like basis for responsibility on the part of the Wisconsin Central Railway Company, the complaint must be dismissed without costs in so far as it is concerned. No costs are allowed in that respect because there was no separate appearance by counsel and no pleading or briefs were filed for solely that defendant. Accordingly, the original mandate is modified to read as follows :
Judgments affirmed as between the respondents and the defendants, Minneapolis, St. Paul & Sault Ste. Marie Railway Company and A. E. Wallace, as receiver of the Wisconsin Central Railway Company, excepting as to the modification directed in the original opinion in respect to' costs, which are to be taxed in accordance with that opinion upon the remanding of the causes. The judgments are reversed as between the respondents and the defendant, Wisconsin Central Railway Company; and the causes are remanded with directions to enter judgments dismissing the complaints against that defendant without costs. Respondents are entitled to costs on appeal in this court against the Minneapolis, St. Paul & Sault Ste. Marie Railway Company and A. E. Wallace, as receiver; but no costs are allowed on the motion for rehearing'.